 In the Matter of ALLEN B.DUMONTLABORATORIES, INC., EMPLOYERandRADIO&TELEVISION BROADCAST ENGINEERS UNION, LOCAL1212,IBEW, AFL, PETITIONERCase No. 2-RC-177.-Decided November 8, 1948DECISIONANDORDERUpon a petition duly filed, a hearing was held before a hearingofficer of the National Labor Relations Board.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.'Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers. *The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.The labor organizations involved claim to represent employees ofthe Employer.Upon the entire record in this case, the Board finds that no ques-tion affecting commerce exists concerning the representation of em-ployees of the Employer, within the meaning of Section 9 (c) (1) andSection 2 (6) and (7) of the Act for the following reasons:The Petitioner seeks a unit confined to the technicians and certainother related employees at the Employer's television station in NewYork City, which is known as Station WABD. The Employer,IATSE, and National Association of Broadcast Engineers & Techni-cians, Independent, contend that the appropriate unit should alsoinclude a similar group of employees at the Employer's other televi-sion station in Washington, D. C., which is known as Station WTTG.' In view of our dismissal of the petition herein, we need not pass upon the several mo-tions to dismissthe petition on other grounds that were made at the hearing by TelevisionBroadcastingStudio Employees Union, Local794, InternationalAllianceof TheatricalStage Employees, AFL, hereincalled IATSE.*Houston,Reynolds, and Murdock.80 N. L.R. B., No. 38.172 ALLEN B. DUMONT LABORATORIES, INC.173Pursuant to Board certification on May 23, 1945,2 IATSE enteredinto a contract with the Employer on October 1, 1945, which runsuntil May 16, 1950, covering the technicians and related groups at theonly television station then operated by the Employer,viz,StationWABD. On August 21, 1947, however, an agreement was enteredinto extending the coverage of that contract to the similar groupof employees at the Employer's newly acquired Station WTTG.The record indicates that there were compelling reasons for soextending the coverage of the contract.Thus, the chief accountantin New York City controls all personnel and financial policy forboth stations,3 and maintains all personnel records, and the over-alloperation and administration of both stations is handled by the di-rector of network in New York.4There is also frequent interchangeof employees between the two stations and one schedule of wage ratesfor similar classifications of employees at both stations. It appearsfurther that the two stations transmit programs to and from oneanother.In view of the history of collective bargaining embracing the tech-nicians and related employees at both stations, and the fact that bothstations are operated as a single unit from both an administrative andoperational standpoint, we find that a unit of such employees con-fined to Station WABD, as petitioned for, is inappropriate for pur-poses of collective bargaining.We shall, therefore, dismiss thepetition.ORDERUpon the basis of the entire record in this case, the National LaborRelations Board hereby orders that the petition filed in the instantmatter be, and it hereby is, dismissed.'Case No. 2-R-5232sPersonnel may be hired locally as required,but only according to standards establishedin New York City, and after requisition to, and final approval from, that source.The chiefengineer in New York must approve the hiring of all technicians.4Although local managers have discretion to a large extent with respect to programcontent, budgeting for operational expense is determined in New York.